DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 15-18, 21-22, 24-25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi et al (US 2003/0234017) (“Pelerossi”) in view of Laitenberger et al (US 2007/134721) (“Laitenberger”) as evidenced by Varney (US 2016/0136367).
Regarding Claim 12, while Pelerossi teaches a respiratory therapy apparatus (Abstract,), characterised in that the apparatus includes a vibratory positive expiratory pressure therapy device (Abstract, Fig. 2, [0022]) including a valve that is opened and closed by expiration through the valve such as to provide an alternating resistance to expiratory flow of the user (Fig. 2, [0027], [0030] discharge opening 203, closure close 447, and air-discharge outlet 487 work together as the valve that is opened and closed by expiration to provide an alternating resistance to expiratory flow of the user, [0034], [0036]),
 Pelerossi fails to teach the respiratory therapy apparatus further being a respiratory monitoring apparatus including a sensor responsive to a biomarker in exhaled breath and that the sensor is located in an expiratory flow path that it is exposed to vibratory expiratory flow from the user and an increased proportion of biomarkers released by vibration of lung tissue.
However Laitenberger teaches an analyte sensor (Abstract) wherein the analyte sensor may also be used to evaluate exhaled breath, may be placed in a breath sampling system, and notes that inducing oscillations enables a greater concentration of analytes in exhaled breath ([0084] “In addition, the sensor 1 of the present invention may also be used to detect the presence of analytes in exhaled breath… The sensor of the present invention may therefore also be placed into the endotracheal tube, anaesthetic circuit or ventilator circuit of a patient. In such a system, it may be advantageous to agitate and/or oscillate the exhaled air in the artificial airway to aid diffusion of the analytes of interest from the alveolus and facilitate greater concentration of the analyte at the sensor.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the respiratory therapy apparatus of Pelerossi to further act as a respiratory monitoring apparatus with the system of Laitenberger as Laitenberger teaches that the oscillating airflow of Pelerossi increases the ability of the apparatus to evaluate biomarkers in exhalation. Further Laitenberger notes that this analyte sensor would be well utilized in an expiratory flow path ([0084] “endotracheal tube, anaesthetic circuit or ventilator circuit”) such that it is exposed to vibratory expiratory flow from the user so that this benefit to exhalation monitoring is realized. Finally, it is understood that the positive expiratory pressure, while referred to as “oscillating,” can also be understood as vibratory (Varney: [0020] “As long as the user keeps applying sufficient expiratory pressure, the rocker arm 12 will rise and fall repeatedly as the opening 10 is opened and closed, causing a vibratory, alternating or oscillating interruption to expiratory breath flow through the device.”).
Regarding Claim 15, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, characterised in that the valve includes a rocker arranged to open and close an opening to atmosphere during exhalation (See Claim 12 Rejection, Fig. 2, [0030] opening to atmosphere through openings in adjusting dial 350, after movement of rocker arm 445 which interfaces with the valve made up of discharge opening 203, closure close 447, and air-discharge outlet 487).  
Regarding Claim 16, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, characterised in that the sensor is exposed only to expiratory flow and not to inspiratory flow (See Claim 12 Rejection).
Regarding Claim 18, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, characterised comprising a therapy device with a housing directing expiration flow (See Claim 12 Rejection, Pelerossi), and teaches that this expiration flow would present an elevated level of biomarkers, previously difficult to detect (See Claim 12 Rejection, Laitenberger), supporting a combination where the sensor of Davenport would be within the housing of Pelerossi, in the expiration flow path.
Regarding Claim 21, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, characterised in that the apparatus is arranged to monitor substances selectively in only a part of the respiratory cycle (See Claim 12 Rejection, outflow for exhaled breath is what is selected to measure).   
Regarding Claim 22, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, where Davenport teaches the apparatus characterised in that the apparatus includes a display arranged to provide a display of detected substance or of a disease associated with the detected substance ([0049]).  
Regarding Claim 29, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, characterised in that the therapy device includes a housing (See Claim 12 Rejection) and the sensor is mounted in the housing where it is exposed to the expiratory breaths from the user (See Claim 12 Rejection, Laitenberger [0084] “The sensor of the present invention may therefore also be placed into the endotracheal tube, anaesthetic circuit or ventilator circuit of a patient.” In combining the systems, to receive the benefits of vibratory for measuring exhaled analytes, the sensor would be mounted in the housing where it is exposed to the expiratory breaths from the user).

Regarding Claim 13, while Pelerossi teaches a respiratory therapy apparatus (Abstract,), characterised in that the apparatus includes a vibratory positive expiratory pressure therapy device (Abstract, Fig. 2, [0022]) including a valve that is opened and closed by expiration through the valve such as to provide an alternating resistance to expiratory flow of the user (Fig. 2, [0027], [0030] discharge opening 203, closure close 447, and air-discharge outlet 487 work together as the valve that is opened and closed by expiration to provide an alternating resistance to expiratory flow of the user, [0034], [0036]),
 Pelerossi fails to teach the respiratory therapy apparatus further being a respiratory monitoring apparatus including a sensor responsive to a substance in exhaled breath indicative of a disease and that the sensor is located in an expiratory flow path such that it is exposed to an increased proportion of deep lung breaths from the user that has an increased proportion of biomarkers released by vibration of lung tissue.
However Laitenberger teaches an analyte sensor (Abstract) wherein the analyte sensor may also be used to evaluate exhaled breath, may be placed in a breath sampling system, and notes that inducing oscillations enables a greater concentration of analytes in exhaled breath ([0084] “In addition, the sensor 1 of the present invention may also be used to detect the presence of analytes in exhaled breath… The sensor of the present invention may therefore also be placed into the endotracheal tube, anaesthetic circuit or ventilator circuit of a patient. In such a system, it may be advantageous to agitate and/or oscillate the exhaled air in the artificial airway to aid diffusion of the analytes of interest from the alveolus and facilitate greater concentration of the analyte at the sensor.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the respiratory therapy apparatus of Pelerossi to further act as a respiratory monitoring apparatus with the system of Laitenberger as Laitenberger teaches that the oscillating airflow of Pelerossi increases the ability of the apparatus to evaluate biomarkers in exhalation. Further Laitenberger notes that this analyte sensor would be well utilized in an expiratory flow path ([0084] “endotracheal tube, anaesthetic circuit or ventilator circuit”) such that it is exposed to vibratory expiratory flow from the user so that this benefit to exhalation monitoring is realized. Finally, it is understood that the positive expiratory pressure, while referred to as “oscillating,” can also be understood as vibratory (Varney: [0020] “As long as the user keeps applying sufficient expiratory pressure, the rocker arm 12 will rise and fall repeatedly as the opening 10 is opened and closed, causing a vibratory, alternating or oscillating interruption to expiratory breath flow through the device.”).
Regarding Claim 17, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, characterised in that the sensor is responsive to a biomarker indicative of a respiratory disease (See Claim 13 Rejection).  
Regarding Claim 24, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, characterised in that the vibratory expiratory therapy device includes a rocker arranged to open and close an opening to atmosphere during exhalation (See Claim 12 Rejection, Fig. 2, [0030] opening to atmosphere through openings in adjusting dial 350, after movement of rocker arm 445 which interfaces with the valve made up of discharge opening 203, closure close 447, and air-discharge outlet 487).  
Regarding Claim 25, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, characterised comprising a therapy device with a housing directing expiration flow (See Claim 13 Rejection, Pelerossi), and teaches that this expiration flow would present an elevated level of biomarkers, previously difficult to detect (See Claim 13 Rejection, Davenport), supporting a combination where the sensor of Davenport would be within the housing of Pelerossi, in the expiration flow path.
Regarding Claim 28, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, where Davenport teaches the apparatus characterised in that the apparatus includes a display arranged to provide a display of detected substance or of a disease associated with the detected substance ([0049]).
Regarding Claim 30, Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, characterised in that the apparatus includes a housing (See Claim 13 Rejection) and the sensor is mounted in the housing where it is exposed to the deep lung breaths from the user (See Claim 13 Rejection, Laitenberger [0084] “The sensor of the present invention may therefore also be placed into the endotracheal tube, anaesthetic circuit or ventilator circuit of a patient.” In combining the systems, to receive the benefits of vibratory for measuring exhaled analytes, the sensor would be mounted in the housing where it is exposed to the expiratory breaths from the user).

Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi in view of Laitenberger as evidence by Varney in view of Hyde et al (US 2012/0183949) (“Hyde”).
Regarding Claim 14, while Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, their combined efforts fail to teach the apparatus is characterised in that the sensor is selected from a group including chemiresistive sensors, gas chromatography sensors and ion mobility sensors.  
However Hyde teaches an exhaled breath analysis (Abstract) wherein exhaled breath markers can be analyzed by gas chromatography and ion mobility ([0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the sensor of Laitenberger with a gas chromatography or ion mobility sensors as taught by Hyde as the application of a known technique for exhalation monitoring by these sensing modalities of Hyde to the known exhalation monitoring of Laitenberger ready for improvement to obtain predictable results of biomarker concentration levels.

Regarding Claim 23, while Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, their combined efforts fail to teach the apparatus is characterised in that the sensor is selected from a group including chemiresistive sensors, gas chromatography sensors and ion mobility sensors.  
However Hyde teaches an exhaled breath analysis (Abstract) wherein exhaled breath markers can be analyzed by gas chromatography and ion mobility ([0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the sensor of Laitenberger with a gas chromatography or ion mobility sensors as taught by Hyde as the application of a known technique for exhalation monitoring by these sensing modalities of Hyde to the known exhalation monitoring of Laitenberger ready for improvement to obtain predictable results of biomarker concentration levels.

Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi in view of Laitenberger as evidence by Varney and further in view of Mace et al (US 2016/0245830) (“Mace”).
Regarding Claim 19, while Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, their combined efforts fail to teach that the apparatus is characterised in that the sensor is located remotely of the therapy device and is connected with the therapy device via a gas sampling tube.
However Mace teaches a gas sampling device (Abstract) wherein the sensor evaluating the breath sample is remotely located via a gas sampling tube ([0122])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a position of the sensor of Pelerossi, Laitenberger, and Varney from within a housing to remote from the housing as taught by Mace as a simple substitution of one form of guiding the breath sample to a sensor for another to obtain predictable results of ensuring the breath sample reaches the sensor. 

Regarding Claim 26, while Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 13, their combined efforts fail to teach that the apparatus is characterised in that the sensor is located remotely of the therapy device and is connected with the therapy device via a gas sampling tube.
However Mace teaches a gas sampling device (Abstract) wherein the sensor evaluating the breath sample is remotely located via a gas sampling tube ([0122])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a position of the sensor of Pelerossi, Laitenberger, and Varney from within a housing to remote from the housing as taught by Mace as a simple substitution of one form of guiding the breath sample to a sensor for another to obtain predictable results of ensuring the breath sample reaches the sensor. 

Claim(s) 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelerossi in view of Laitenberger as evidence by Varney and further in view of Miller (US 2004/0249300) and further in view of McCash et al (US 2004/0161804) (“McCash”).
Regarding Claim 20, while Pelerossi, Laitenberger, and Varney teach the apparatus according to Claim 12, their combined efforts fail to teach that the apparatus is characterised in that sensor is also responsive to substances in the therapy device indicative that the device needs cleaning.  
However Miller teaches a respiratory monitoring device (Abstract) and further teaches that pathogens within the devices necessitate cleaning ([0020]) and McCash teaches a physiological monitoring system, (Abstract) and further teaches that exhaled breath can be monitored for the presence of pathogens ([0188]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sensing mechanism of Miller with a pathogen sensing function as taught by McCash as this enables a user of the system to recognize when a pathogen level within the system necessitates the cleaning of the system. 

Regarding Claim 27, while Pelerossi, Davenport, and Varney teach the apparatus according to Claim 13, their combined efforts fail to teach that the apparatus is characterised in that sensor is also responsive to substances in the therapy device indicative that the device needs cleaning.  
However Miller teaches a respiratory monitoring device (Abstract) and further teaches that pathogens within the devices necessitate cleaning ([0020]) and McCash teaches a physiological monitoring syste, (Abstract) and further teaches that exhaled breath can be monitored for the presence of pathogens ([0188]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sensing mechanism of Miller with a pathogen sensing function as taught by McCash as this enables a user of the system to recognize when a pathogen level within the system necessitates the cleaning of the system. 


Response to Arguments
Applicant’s amendments and arguments filed 2/24/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pelerossi, Davenport, Varney.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791